Case 7:20-cr-00626-PMH Document 105 Filed 01/25/21 Page 1 of 2

enna ENE

HODGES WALSH & BURKE, LLP
ATTORNEYS AT LAW
55 CHURCH STREET, SUITE 211
WHITE PLAINS, NEW YORK 10601

 

(914) 385-6000
FAX (914) 385-6060
www.hwm-law.com

Michael K. Burke, Esq. Partner

Mburke@bwb-lawfirm.com
January 25, 2021
Hon. Philip M. Halpern VIA ECF

United States District Court Judge

Southern District of New York

300 Quarropas Street White Plains, New York 10601

Re: United States v. Dwight Reid, 20 Cr. 626 (PMH)

Dear Judge Halpern,

Pursuant to the Court’s Order (Docket Entry 77) dated January 6, 2021 the undersigned writes to
inform the Court that Mr. Rei has waived his right to be physically present before the Court on
February 1, 2021 for the purpose of the status conference. Attached herewith, is a signed Consent

to Proceed by Video or Teleconference.

Thank you for your consideration.

Very truly yours,

Lh thal Cf he —

Michael K. Burke

NM

Cc: AUSA Shiva Logarajah via ECF
Case 7:20-cr-00626-PMH Document 105 Filed 01/25/21 Page 2 of 2

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE

~V~ 20 2.626 | “) (__)

DWIGHT REID

Defendant(s).
nan x
DWIGHT REID .
Defendant hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

_._ Bail/Revocation/Detention Hearing

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Ny veal Lil ype Vota h/ tlle

p¥fendant's Signature Défense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

D2o1GHT LE 1 | Mud LL. (SiiheE

Print Defendant’s Name Print Defense Counsel’s Name

 

 

 

This proceeding was conducted by reliable videoconferencing technology.

 

Date U.S. District Judge/U.S. Magistrate Judge
